Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 12, 1996, which, inter alia, ruled that claimant was ineligible to receive benefits because he was not totally unemployed.
Substantial evidence supports the Unemployment Insurance Appeal Board’s finding that claimant was not totally unemployed at the time he was receiving unemployment insurance benefits. Documentary and testimonial evidence presented at the hearing established that claimant operated his own design and planning business while receiving benefits, thereby supporting the Board’s finding that he was not totally unemployed (see, Matter of Mizener [Sweeney], 240 AD2d 801; Matter of Monro [Sweeney], 235 AD2d 885, 886). Inasmuch as claimant failed to disclose his involvement in this business, we conclude that substantial evidence supports the Board’s finding that he willfully made false statements to obtain benefits (see, Matter of Gross [Hudacs], 195 AD2d 742).
Cardona, P. J., Mikoll, White, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.